ORDER

PER CURIAM.
Jeffrey Lukens (“Defendant”) appeals the judgment entered upon his conviction of statutory rape in the first degree and child molestation in the first degree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).